IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-10970
                           Summary Calendar


RODRIGUEZ CHARLES,

                                           Plaintiff-Appellant,

versus

JIM BOWLES, ET AL,

                                           Defendants,

JIM BOWLES, Sheriff of Dallas County;
MCMILLAN: J. SAWYER, Captain; F. WENDT, Lieutenant
SZAFRAN, Sergeant; N. GARCIA, Detention Officer;
R. L. MORGAN; R. KNIGHTEN, Detention Officer;
W. BELL, Detention Officer,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:96-CV-2771-T
                       --------------------
                          August 11, 1999

Before POLITZ, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

     Rodriguez Charles, Texas inmate # 95091392, appeals the

summary judgment for the defendants in his civil rights complaint

filed pursuant to 42 U.S.C. § 1983.    Charles rescinded his claim

in the district court that the defendants performed a digital

rectal search.    His appellate argument that his Fourth Amendment


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-10970
                                  -2-

right to privacy was violated when he was strip searched does not

rise to plain error.     See Elliott v. Lynn, 38 F.3d 188, 190-91

(5th Cir. 1994); Highlands Ins. v. National Union Fire Ins. Co.

of Pittsburgh, 27 F.3d 1027, 1031-32 (5th Cir. 1994).    Nor can

Charles show that the presence of female guards violated his

right to privacy.     See Letcher v. Turner, 968 F.2d 508, 510 (5th

Cir. 1992).

     Charles’s argument that the body cavity search violated his

Eighth Amendment protection from the excessive use of force is

likewise unavailing given that the force used on him was

necessary to accomplish the jail’s goal of preventing further

fires.   See Williams v. Bramer, 1999 WL 459079 (5th Cir. July 22,

1999); Wilson v. Lynaugh, 878 F.2d 846, 849 (5th Cir. 1989).

Absent a showing of de minimis physical injury, Charles fails to

establish, as a matter of law, a claim for emotional or mental

suffering under § 1997e(e).     Gomez v. Chandler, 163 F.3d 921, 924

(5th Cir. 1999).

     Charles also challenges the dismissal of his claim pursuant

to 28 U.S.C. § 1915(e) that his placement into administrative

segregation was a violation of the Fourteenth Amendment.    Given

that he had no liberty interest in his custodial status (see

Sandin v. Conner, 515 U.S. 472, 484 (1995); Luken v. Scott, 71
F.3d 192, 193-94 (5th Cir. 1995), the dismissal was not an abuse

of discretion.     Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.

1997).

     The judgment of the district court is AFFIRMED.    Charles’s

motion for the appointment of counsel on appeal is DENIED.     See
                          No. 98-10970
                               -3-

Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).   The motion of

Appellee Larry DuBois to be dismissed from the appeal is DENIED

as moot.